              Case 4:20-cv-07331-JSW Document 135 Filed 06/09/21 Page 1 of 10




 1
     MCDERMOTT WILL & EMERY LLP                         BRIAN M. BOYNTON
 2   Paul W. Hughes (Pro Hac Vice)                      Acting Assistant Attorney General
     phughes@mwe.com                                    BRAD P. ROSENBERG
 3   Sarah P. Hogarth (Pro Hac Vice to be filed)        Assistant Director, Federal Programs Branch
     500 North Capitol Street NW                        BRIGHAM J. BOWEN
 4
     Washington, DC 20001                               Assistant Director, Federal Programs Branch
 5   (202) 756-8000                                     CAROL FEDERIGHI
     William G. Gaede, III (136184)                     Senior Trial Counsel
 6   wgaede@mwe.com                                     ALEXANDRA R. SASLAW (DC Bar 1618175)
     275 Middlefield Road, Suite 100                    LAUREL H. LUM
 7   Menlo Park, CA 94025                               Trial Attorneys
 8
     (605) 815-7400                                     United States Department of Justice
     Attorneys for Plaintiffs                           Civil Division, Federal Programs Branch
 9                                                      P.O. Box 883
                                                        Washington, DC 20044
10                                                      Phone: (202) 514-1903
11
                                                        carol.federighi@usdoj.gov

12                                                      Attorneys for Defendants

13                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
     CHAMBER OF COMMERCE OF THE                     )      No. 4:20-cv-07331-JSW
15   UNITED STATES OF AMERICA, et al.,              )
                                                    )
16                   Plaintiffs,                    )
                                                    )
17           v.                                     )      STIPULATED PROTECTIVE ORDER
                                                    )
18   UNITED STATES DEPARTMENT OF                    )
     HOMELAND SECURITY, et al.,                     )
19                                                  )
                     Defendants.                    )
20

21           Plaintiffs and DOL Defendants (“parties”) hereby agree, subject to this Court’s approval, to
22   enter into this Stipulated Protective Order with respect to certain documents to be provided in
23   connection with the production of the administrative record in this case. Specifically, the rulemaking
24   record to be produced in this case includes a set of unpublished data obtained by the Department of
25   Labor from U.S. Citizenship and Immigration Services (“USCIS”) about the demographic
26   characteristics of H-1B workers. See Strengthening Wage Protections for the Temporary and Permanent
27   Employment of Certain Aliens in the United States, 86 Fed. Reg. 3608, 3625 n.125 (Jan. 14, 2021). This
28   data set includes sensitive information about individuals on whose behalf prospective employers were


     STIPULATED PROTECTIVE ORDER
     Case No. 4:20-cv-07331-JSW
             Case 4:20-cv-07331-JSW Document 135 Filed 06/09/21 Page 2 of 10




 1   applying for H-1B visas. The disclosure of that data would implicate the privacy interests of those
 2   individuals, who are not parties to this suit. The parties have accordingly agreed to stipulate to a
 3   protective order that will authorize release of the data, and any other similarly sensitive personal
 4   information, for purposes of this case even if the disclosure of the data would otherwise be restricted
 5   by the Privacy Act of 1974, 5 U.S.C. § 552a, or would otherwise implicate the privacy interests of
 6   third parties; impose restrictions on the handling, use, disclosure, and retention of the data and any
 7   other similar information; and direct that filings containing or relating to the data and any other
 8   similar information be made under seal.
 9          1.        Subject to the requirements of this Protective Order, in connection with the
10   production of the administrative record in this case, Defendant Martin J. Walsh, Secretary of Labor,
11   is authorized to release government records, documents, and other information, including
12   computerized or electronic information, that are protected from disclosure by the Privacy Act of
13   1974, 5 U.S.C. § 552a, or whose disclosure might otherwise intrude upon the privacy interests of
14   third parties, without obtaining the prior written consent of the individuals to whom the records or
15   information pertain.
16          2.      The documents that Defendants identify as containing information subject to
17   Paragraph 1 above are hereinafter referred to as “Covered Documents.” All information derived
18   from Covered Documents, even if incorporated in another document or compilation or referred to
19   in testimony, is hereinafter referred to as “Covered Information.”             Information obtained
20   independent of any access to Covered Documents shall not be considered “Covered Information”
21   subject to this Protective Order even if the same or similar information is contained within Covered
22   Documents. Except as provided in paragraph 6 below, no person who obtains access to Covered
23   Documents or Covered Information shall disclose those records or that information without further
24   order of the Court.
25          3.      Covered Documents shall be marked by Defendants prior to production as
26   “SUBJECT TO PROTECTIVE ORDER.” For any Covered Documents, such as computer data
27   being produced in digital form such as a CD, thumbdrive, or other electronic medium, whose
28   medium makes such stamping impracticable, the case for the item, if any, and any accompanying


     STIPULATED PROTECTIVE ORDER
     Case No. 4:20-cv-07331-JSW
             Case 4:20-cv-07331-JSW Document 135 Filed 06/09/21 Page 3 of 10




 1   paper or e-mail cover letter shall be marked “SUBJECT TO PROTECTIVE ORDER.” For Excel
 2   spreadsheets or other similar documents containing Covered Information and being produced in
 3   native format, the legend “SUBJECT TO PROTECTIVE ORDER” shall be added to the header
 4   and footer fields and also appear on the corresponding entry in the certified index of the
 5   administrative record. Documents or data being produced to Plaintiffs as part of the administrative
 6   record shall be separately marked as “SUBJECT TO PROTECTIVE ORDER,” if applicable, and
 7   such marking on those documents or data does not render the entire administrative record a
 8   Covered Document or Covered Information. This Protective Order and any obligations or duties
 9   imposed by this Order only apply to Covered Documents expressly identified as “SUBJECT TO
10   PROTECTIVE ORDER,” and to Covered Information derived from Covered Documents
11   expressly identified as “SUBJECT TO PROTECTIVE ORDER.”
12           4.      Should Covered Documents or Covered Information be used or discussed during a
13   deposition, the entire transcript shall be initially designated as “SUBJECT TO PROTECTIVE
14   ORDER.” Within ten (10) business days from receipt of the deposition transcript, Defendants shall
15   determine which specific portions of that transcript contain Covered Documents or Covered
16   Information and shall designate those specific pages or exhibits as “SUBJECT TO PROTECTIVE
17   ORDER.”       Defendants shall then inform Plaintiffs as to those specific designations and the
18   designation of “SUBJECT TO PROTECTIVE ORDER” can be removed from the remainder of
19   the transcript and exhibits.
20           5.      Covered Documents and Covered Information may be used only for the purposes of
21   this action. All Covered Documents and all copies thereof must be returned to Defendants or
22   destroyed by Plaintiffs’ counsel within 90 days after final judgment in this action. The term “final
23   judgment” as used herein shall mean the entry of a judgment or dismissal that is final and not
24   appealable. Plaintiffs’ counsel are not required by this Protective Order to return or destroy
25   documents containing Covered Information that they or their experts or litigation consultants create
26   for this litigation or in connection with this action. Those portions or parts of any pleadings or
27   other court filings created or filed by Plaintiffs or their counsel that contain Covered Information
28   and are retained by Plaintiffs or their counsel as part of their litigation files remain subject to the


     STIPULATED PROTECTIVE ORDER
     Case No. 4:20-cv-07331-JSW
             Case 4:20-cv-07331-JSW Document 135 Filed 06/09/21 Page 4 of 10




 1   terms of this Protective Order.      Those portions or parts of any other documents created by
 2   Plaintiffs or their counsel, or anyone working with them or on their behalf, that contain Covered
 3   Information remain subject to the terms of this Protective Order. Plaintiffs’ counsel will certify to
 4   Defendants’ counsel in writing within 90 days after final judgment in this action that the Covered
 5   Documents governed by this paragraph 5 that are required to be destroyed or returned to
 6   Defendants’ counsel have been so returned or destroyed.
 7           6.      Plaintiffs’ counsel may only disclose Covered Documents and Covered Information
 8   to (a) the Court and its personnel, including court reporters; (b) the attorneys of record for the
 9   parties and persons regularly in the employ of such attorneys who have a need for Covered
10   Documents or Covered Information in the performance of their duties in connection with this
11   action; (c) the plaintiffs; (d) employees of Defendants; (e) employees of the Department of
12   Homeland Security; (f) experts or other consultants retained or used by any party to the above-
13   captioned matter who are used in connection with this action; and (g) outside contractors hired to
14   copy, image, sort, or otherwise manage the storage or retrieval of case materials in this action. Any
15   disclosure by Plaintiffs or their counsel and anyone working with them or on their behalf shall be
16   made only for litigation or consulting purposes related to this action.
17           7.      Any person listed in paragraph 6 (except the Court and its personnel, court reporters,
18   Defendants’ employees, the employees of the Department of Homeland Security, and the parties’
19   counsel) to whom disclosure of Covered Documents or Covered Information is to be made must
20   sign the Acknowledgment of Protective Order attached hereto before disclosure.
21           8.      Plaintiffs and their counsel shall not disclose Covered Documents or Covered
22   Information to any persons except those enumerated in paragraph 6 without obtaining the prior
23   express written approval of counsel for Defendants. If counsel for Defendants does not consent to
24   disclosure, then Plaintiffs may, on motion, seek modification of this Protective Order by the Court.
25   If Plaintiffs’ counsel does not receive a response from Defendants’ counsel within forty-eight
26   business hours after Plaintiffs’ counsel seeks permission for disclosure under this paragraph 8,
27   Defendants’ counsel’s failure to respond after that forty-eight business hour timeframe has expired
28   is deemed a denial of approval for disclosure.


     STIPULATED PROTECTIVE ORDER
     Case No. 4:20-cv-07331-JSW
              Case 4:20-cv-07331-JSW Document 135 Filed 06/09/21 Page 5 of 10




 1           9.      All individuals to whom Covered Documents and Covered Information are
 2   disclosed by Plaintiffs or their counsel shall, after final judgment in this action, or when they are no
 3   longer participating in, or assigned or retained to work on, this case, whichever comes earlier,
 4   destroy or return to Plaintiffs’ counsel all Covered Documents and those parts or portions of
 5   documents containing Covered Information, and all copies thereof, protected by this Protective
 6   Order so that the Covered Documents and the parts or portions of documents containing Covered
 7   Information, and all copies thereof, may be returned to counsel for Defendants or destroyed within
 8   90 days after final judgment in this action to the extent required by this Protective Order. For
 9   purposes of clarification, the requirements under this paragraph 9 do not require Plaintiffs’ counsel
10   to return or destroy documents containing Covered Information that they or their experts or
11   litigation consultants create for this litigation or in connection with this action.
12           10.     Any pleading, brief, declaration, affidavit, expert report, or other filing that contains,
13   describes, or discusses Covered Documents or Covered Information shall be filed under seal in
14   accordance with Local Civil Rule 79-5. Consistent with Local Civil Rule 79-5(d), the filing party
15   must file an Administrative Motion to File Under Seal accompanied by (1) a declaration establishing
16   that the document sought to be filed under seal, or portions thereof, are sealable; (2) a proposed
17   order that is narrowly tailored to seal only the sealable material; (3) a redacted version of the
18   document that is sought to be filed under seal, which shall prominently display the notation
19   “REDACTED VERSION OF DOCUMENT(S) TO BE SEALED,” though a redacted version
20   need not be filed if the filing party seeks to file the entire document under seal; and (4) an
21   unredacted version of the document sough to be filed under seal, which indicates the portions of the
22   document that have been omitted from the redacted version, and which shall prominently display
23   the notation “UNREDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED.”
24   The filing party must also provide a courtesy copy of these documents consistent with Local Civil
25   Rule 79-5(d)(2). Pursuant to Local Civil Rule 79-5(e), if the filing party is not a Defendant, then the
26   filing party’s declaration must identify the document or portions thereof which contain Covered
27   Documents or Covered Information and must serve the declaration on Defendants on the same day
28   that it is filed and file a proof of service. Within four days of the filing of the Administrative Motion


     STIPULATED PROTECTIVE ORDER
     Case No. 4:20-cv-07331-JSW
              Case 4:20-cv-07331-JSW Document 135 Filed 06/09/21 Page 6 of 10




 1   to File Under Seal, Defendants must file a declaration as required by Local Civil Rule 79-5(d)(1)(A)
 2   establishing that all of the designated material is sealable.
 3           11.     The designation, or failure to designate, any materials as Covered Documents or
 4   Covered Information shall not constitute a waiver of any party’s assertion that the materials are
 5   covered by this Protective Order.
 6           12.     Each party reserves the right to seek to modify the terms of this Protective Order at
 7   any time, and each party reserves the right to oppose any motion to modify the terms of this
 8   Protective Order.
 9           13.     This Protective Order does not constitute a ruling on the question of whether any
10   particular record or information is properly discoverable or admissible and does not constitute a
11   ruling on any potential objection to the discoverability of any record or information, other than
12   objections that the information may not be disclosed under the Privacy Act.
13           14.     Plaintiffs’ willingness to treat as “Covered” documents or information designated by
14   Defendants as Covered Documents or Covered Information shall not be construed as Plaintiffs’
15   agreement that any such document or information is properly designated as a Covered Document or
16   Covered Information. Plaintiffs reserve the right to object to Defendants’ designation at any time,
17   even if they have treated such document or information as “Covered” under this Protective Order.
18   In the event of a dispute, Plaintiffs shall continue to treat any disputed information or documents as
19   “Covered” unless and until the Court orders otherwise.
20           15.     Nothing in this Protective Order shall be construed as limiting the right of either
21   party to use Covered Documents or Covered Information at or during any deposition, to use
22   Covered Documents or Covered Information in seeking expert or consulting reports or testimony,
23   or to introduce Covered Documents or Covered Information into evidence at trial, subject to the
24   Rules of Evidence and such privacy protections as the presiding Judge may deem appropriate.
25

26

27   IT IS SO STIPULATED THIS 9th DAY OF JUNE, 2021:
28



     STIPULATED PROTECTIVE ORDER
     Case No. 4:20-cv-07331-JSW
              Case 4:20-cv-07331-JSW Document 135 Filed 06/09/21 Page 7 of 10



     MCDERMOTT WILL & EMERY LLP                    BRIAN M. BOYNTON
 1
     s/ Paul W. Hughes                             Acting Assistant Attorney General
 2   Paul W. Hughes (Pro Hac Vice)                 Civil Division
     phughes@mwe.com
 3   Sarah P. Hogarth (Pro Hac Vice to be filed)   BRAD P. ROSENBERG
     500 North Capitol Street NW                   BRIGHAM J. BOWEN
 4
     Washington, DC 20001                          Assistant Directors, Federal Programs Branch
 5   (202) 756-8000
                                                   s/      Alexandra R. Saslaw____
 6   William G. Gaede, III (136184)                CAROL FEDERIGHI
     wgaede@mwe.com                                Senior Trial Counsel
 7   275 Middlefield Road, Suite 100               ALEXANDRA R. SASLAW
 8
     Menlo Park, CA 94025                          LAUREL H. LUM
     (605) 815-7400                                Trial Attorneys
 9   Attorneys for Plaintiffs                      United States Department of Justice
                                                   Civil Division, Federal Programs Branch
10                                                 P.O. Box 883
11
                                                   Washington, DC 20044
                                                   Phone: (202) 514-4520
12                                                 alexandra.r.saslaw@usdoj.gov

13                                                 Attorneys for Defendants
14

15   IT IS SO ORDERED THIS ___TH DAY OF _______, 2021:
16                                                       _________________________
17                                                       JEFFREY S. WHITE
18                                                       United States District Judge
19

20

21

22

23

24

25

26

27

28



     STIPULATED PROTECTIVE ORDER
     Case No. 4:20-cv-07331-JSW
              Case 4:20-cv-07331-JSW Document 135 Filed 06/09/21 Page 8 of 10



                                                  EXHIBIT A
 1

 2                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3

 4
     CHAMBER OF COMMERCE OF THE
 5   UNITED STATES OF AMERICA, et al.,                        Civil Action No. 4:20-cv-07331-JSW

 6           Plaintiffs,
 7
     v.
 8
     UNITED STATES DEPARTMENT OF
 9   HOMELAND SECURITY, et al.,
10           Defendants.
11

12

13                          ACKNOWLEDGMENT OF PROTECTIVE ORDER

14   I, ___________________________, hereby acknowledge that:

15           1.      I have read and understand the Protective Order (the “Order”) entered in this action,

16   and hereby agree to be bound by the terms of the Order.
17           2.      I agree that I will use records and information protected by the Order only for
18   purposes of or in connection with this action, and not for any other purpose of any kind.
19           3.      I agree that I will not disclose any documents or information protected by the Order
20
     to anyone except as expressly permitted by the Order or by further order of the Court.
21
             4.      I agree that after final judgment in this action (as defined by the Order), or when I
22
     am no longer participating in, or assigned or retained to work on, this case, whichever comes earlier,
23
     those portions or parts of records and any information and all copies thereof protected by the Order
24
     will be destroyed or will be returned to Plaintiffs’ counsel so that those portions or parts of the
25
     records and information that are required to be returned to counsel for Defendants or destroyed
26
     may be so returned to counsel for Defendants or destroyed within 90 days after final judgment in
27
     this action.
28



     STIPULATED PROTECTIVE ORDER
     Case No. 4:20-cv-07331-JSW
             Case 4:20-cv-07331-JSW Document 135 Filed 06/09/21 Page 9 of 10




 1          5.      I hereby confirm that my duties under this Acknowledgment shall survive the
 2   termination of this case and shall be binding upon me unless and until they are modified by further
 3   order of the Court.
 4
            6.      I hereby consent to the personal jurisdiction for the United States District Court for
 5
     the Northern District of California for the purpose of enforcement of the Order.
 6

 7
     Date: _____________
 8
                                                           __________________________
 9
                                                           Signature
10

11
                                                           __________________________
12
                                                           Print name
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     STIPULATED PROTECTIVE ORDER
     Case No. 4:20-cv-07331-JSW
            Case 4:20-cv-07331-JSW Document 135 Filed 06/09/21 Page 10 of 10




 1                    DECLARATION PURSUANT TO LOCAL RULE 5-1(i)(3)
 2          Pursuant to Local Rule 5-1(i)(3), the undersigned filer declares that concurrence in the filing
 3   of this document has been obtained from the other signatory to this document.
 4          I declare under penalty of perjury that the foregoing is true and correct. Executed this 9th
 5   day of June, 2021.
 6
                                                    s/ Alexandra R. Saslaw
                                                    ALEXANDRA R. SASLAW
 7
                                                    Trial Attorney
 8
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
 9                                                  P.O. Box 883
                                                    Washington, DC 20044
10                                                  Phone: (202) 514-4520
11
                                                    alexandra.r.saslaw@usdoj.gov

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     STIPULATED PROTECTIVE ORDER
     Case No. 4:20-cv-07331-JSW
